Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered February 17, 2011, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A witness’s trial testimony ordinarily may not be bolstered with pretrial statements (see People v McDaniel, 81 NY2d 10, 16 [1993]). However, evidence that a victim of sexual assault promptly complained about the incident is admissible to corroborate the allegation that an assault took place (see id. at 16). One limitation on the admissibility of such evidence is that “only the fact of a complaint, not its accompanying details, may be elicited” (id. at 17). Here, contrary to the defendant’s contention, the complained-of testimony did not exceed the allowable level of detail (see People v Bernardez, 63 AD3d 1174, 1175 [2009]; Matter of Christian V., 46 AD3d 831, 832 [2007]; People v Salazar, 234 AD2d 322 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Dillon, Leventhal and Chambers, JJ., concur.